Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 11, 13, 14, 29, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference CN 201738566 to Zhao et al.    As for claim 1, Zhao et al. discloses, Figs. 3 and 5-7 for example, a connector strip 10 for slab formwork, comprising: a horizontal leg, (the planar upper leg/surface), (leg to which lead line of 10 extends – see enlargement of Figs. 3 and 5), and a vertical leg, (depending therefrom), (leg that is perpendicular to the horizontal leg), a plurality of spaced coupling regions 52, 52, 11, 11 for engagement with prop heads of formwork props with the coupling regions 52, 52, 11, 11 positioned laterally on a first side of the vertical leg.
2. A plurality of spaced coupling regions are configured for positive engagement with prop heads of formwork props is at 52, 52, 11, 11. The coupling regions 52, 52, 11, 11 of Zhao et al. can and may form a positive engagement with any given formwork prop. 
3. In each of two longitudinal end regions of the connector strip, an end coupling region for engagement with the prop head of a formwork prop. The coupling regions 52, 52 of Zhao et al. can and may form a positive engagement with any given formwork prop.
4. The respective end coupling region is configured such that, when coupled to the respective prop head, the connector strip either substantially covers only half the width of the prop head, measured in the longitudinal direction of the connector strip, or covers the entire width of the prop head. Zhao et al. can perform the intended orientation as desired by the recitation of claim 4. 
5. At least one intermediate coupling region 11, 11 for engagement with the prop head of a formwork prop between the two end coupling regions.
6. The at least one intermediate coupling region 11, 11 can be seen as having a configuration that is different from the configuration of the end coupling regions 52, 52.
7. At least one of the coupling regions has an insertion region for engagement with a receiving region on a prop head, or that all coupling regions each comprise an insertion region for engagement with a receiving region on a prop head, (any of 52, 52). The coupling regions 52, 52 of Zhao et al. can and may form a positive engagement with any given formwork prop.
10. The strip 1 is substantially made of metal, (e.g., paragraph [0006]).
11. A top can be seen as providing a part of the shaping surface of the slab formwork, (Zhao et al. can perform the intended use and orientation as desired by the recitation of claim 11). 
13. The strip has at least one contact region, (e.g., 521 or 524), which is provided for contact with a wall, (Zhao et al. can perform the intended orientation as desired by the recitation of claim 13).
14. The distances between the coupling regions are such that an engagement with the prop heads of formwork props, which stand in the center distance for the width of slab formwork panels, is possible, (Zhao et al. can perform the intended use and orientation as desired by the recitation of claim 14).
29. The horizontal leg can be seen as fastened to the vertical leg.
Claims 31 and claim 33. The vertical leg comprises a second side opposite the first side, (i.e., the side of the vertical leg opposite what the side seen in the enlargement of Figs. 3 and 5).
32. (New) At least some of the plurality of spaced coupling regions 52, 52, 11, 11 are positioned laterally on the first side of the vertical leg, (coupling regions are also along the second side as can be seen in Figs. 3 and 5).

Claim(s) 30 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference DE 3202468 to Hoernis et al.    As for claims 30 and 35, Hoernis et al. discloses a connector strip 1 for slab formwork, comprising:
	a horizontal leg 3/3’;
	a vertical leg 2 extending along a length of the horizontal leg and defining a first side and a second side opposite the first side, wherein the horizontal leg and the vertical leg define a T-shaped cross-section; and
	a plurality of spaced coupling regions, (e.g., 4), for engagement with prop heads of formwork props.

Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference FR 2842848 to Schworer.    As for claim 33, Schworer discloses, Figs. 7 for example, a connector strip for slab formwork, comprising:
	a horizontal leg, (where lead line of 13 extends);
	a vertical leg, (depending therefrom), (leg that is perpendicular to the horizontal leg), extending along a length of the horizontal leg and defining a first side and a second side opposite the first side; and 
	a plurality of spaced coupling regions 25 for engagement with prop heads of formwork props.
34. At least a portion of two of the plurality of spaced coupling regions 25 projects downward beyond a lower end of the vertical leg, (as can be seen in the lower Fig. 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                         /MICHAEL SAFAVI/                                                                         Primary Examiner, Art Unit 3631                                                                                                                               











MS
February 20, 2022